Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. David Victor  on June 2, 2021.
Please see Examiner’s Amendment attached to this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of Bostic et al. (Pub. No. US2014/0143787 published on May 22, 2014; hereinafter Bostic) teaches the following features: 
indicating a lock as swappable in response to a first task holding the lock to a first resource while the first task is waiting for a second resource needed to complete a task operation using the first resource;
[see Bostic, 0045, 0051-0052, 0057]
determining whether the lock is swappable;
[see Bostic, 0051]

Prior art of Wagle (Pub. No. US2017/0039234 filed on August 3, 2015; hereinafter Wagle) teaches the following features: 
determining whether the first task has held the lock for a predetermined time; 
[see Wagle, Abstract; 0035, 0081]
Pub. No. US2015/0089509 published on March 2, 2015; hereinafter Brown) teaches the following features: 
determining whether the first task has a lower priority than a second task waiting for the lock;  
[see Brown, Abstract; 0048, 0061, see Tasks Holding Source Locks in FIG. 7 and FIG. 8; Claim 4 of Brown]
in response to determining that the lock is swappable, that the lock has been held the predetermined time, and that the first task has a lower priority than the second task, releasing the lock from the first task and granting the lock to the second task waiting in a queue for the lock; 
[see Brown, Abstract; 0007, 0021, 0048, 0061, 0078-0079; FIG. 7 and FIG. 8, see examples of tasks waiting for Task Lock and Task Extent]
placing the first task in the queue waiting for the lock in response to granting the lock to the second task.
[see Brown, 0037, 0040, 0048, 0050]
accessing, by the second task, the resource and completing a task operation on the accessed resource, in response to being granted the lock
[see Brown, 0007]

Prior art of Iwasaki et al. (Pat. No. US/5274809 issued on December 28, 1993; hereinafter Iwasaki) teaches the following features: 
determining whether a number of times the lock has been previously swapped to a lower priority task is a maximum number of times in response to determining that the first task has a higher priority than the second task; 
[see Iwasaki, Column 10, Lines 11-19; Column 14, Lines 19-54; Column 15, Lines 7-25]
in response to determining that the number of times the lock has been previously swapped to a lower priority task is at least the maximum number of times, , releasing the lock from the first task and granting the lock to the second task waiting in the queue for the lock; 
[see Iwasaki, Column 10, Lines 11-19; Column 15, Lines 7-25; Column 18, Lines 15-20]

“    …	in response to determining that the lock is swappable, that the lock has been held the predetermined time, and that the number of times the lock has been previously swapped to a lower priority task is less than the maximum number of times, releasing the lock from the first task and granting the lock to the second task waiting in the queue for the lock;”

The following claim limitations have been found to be allowable over prior art of record: 
“    …	in response to determining that the lock is swappable, that the lock has been held the predetermined time, and that the number of times the lock has been previously swapped to a lower priority task is less than the maximum number of times, releasing the lock from the first task and granting the lock to the second task waiting in the queue for the lock; 
placing the first task in the queue waiting for the lock in response to granting the lock to the second task; and 
accessing, by the second task, the resource and completing a task operation on the accessed resource, in response to being granted the lock”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        June 3, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199